Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

	Response filed 04/21/2021 is acknowledged.  There are no amendments to the claims. Claims 1-20 are pending. Claims 13-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected groups.  

Abstract
The Abstract filed on 04/21/2021 is acknowledged. 

 
Claim Rejections - 35 USC § 102.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12  are rejected under 35 U.S.C. 102 (a) (1) as being  anticipated  by Casado et al ( Genome Biology, 2013,14:R37, 1-18) or Pan et al. (MOLECULAR & CELLULAR PROTEOMICS, vol. 8, no. 12, 2009, 2796-2808) or Rix et al. (BLOOD, vol. 110, no. 12, 2007 , 4055-4063) or Vojvodic et al. (CURRENT DRUG DISCOVERY TECHNOLOGIES, 2013, vol. 10, no. 4, 283-304 (Medline Database accession no. NLM23701117).1


  The above references all teach treating a sample with protein kinase inhibitors performing mass-spectrometry phosphoproteomics analysis, identifying phosphorylation . 

Response to arguments
With regard to Casado reference, applicant argues that Casado does not teach “ mass spectrometry on samples treated with modulators of a protein modifying enzyme The method reported in Casado uses mass spectrometry to measures phosphorylation sites in basal (untreated) samples.” In response, Casado teaches comparing phosphorylation profiles measured by label-free mass spectrometry in samples treated with three kinase inhibitors, a PI3K/ mTOR inhibitor (PI-103), a MEK-inhibitor (MEK-i), and a JAK-inhibitor (JAK-i). 
With regard to Pan et al. reference, applicant argues that the reference does not teach using modulators of the same protein modifying enzyme.  In response, the elected species of enzyme is  protein kinase – all of the inhibitors in Pan are modulators of a 

With regard to Rix et al, applicant argues that the reference groups bound proteins and is not concerned  with grouping modification sites.  In response grouping modulators bound to the same particular receptor, such as interaction of nilotimid and desatinib with 
receptor tyrosine kinase DDR1, is grouping of modulators based on modification site.

With regard Vojvodic et al. applicant argues that the reference does not teach use of two different modulators.  In response, .in Vojvodic et al.,   BMS-354825 (dasatinib) and SKI-606 (bosutinib), both  SFK/ABL inhibitors, were found to modulate  ERK1/2 and AKT phosphorylation.






Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.


Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.
Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the instant claims are directed to a process, i.e. to one of statutory categories of invention.  


Step 2A Prong One.

With regard to 2A Prong One,  under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion.

Steps drawn to a mental process recited in the claims include grouping information about phosphorylation sites, placing modifications into a group based on the modification sites being affected in the same way by the first and second modulators. 

Step 2A Prong Two.


The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. In the instant case, the additional elements in the claims do not apply, rely on, or use the judicial exception.
 
Performing mass spectrometry is a pre-solution activity directed to obtaining information being analyzed. The step does not result in any practical improvement result, it addresses a generic analytical step of mass spectrometry of a sample to gather information to be analyzed.   Limitations which are relevant to the claimed invention and that are indicative of integration into a practical application might include an improvement to the functioning of a computer, or to any other technology or technical 


Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions 
The generic steps of obtaining mass spectrometry data to identify modification sites on peptides, or, more specifically, phosphoproteomics mass spectrometry data about phosphorylation modification induced by kinase inhibitors, are well known in the art – see prior art references in the art rejection above. 
When the claims are considered as a whole, they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. microbiome analysis).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more 

Response to Arguments
Applicant argues that claims integrate a judicial exception into a practical application that applies, relies on, or uses the judicial exception because first, the step of mass spectrometry is not a pre-solution activity, and, second, because performing mass spectrometry as claimed are physical real world actual steps.  In response, Examiner agrees that the steps of conducting mass-spectrometry, is a physical step.  However, obtaining mass spectrometry data is a pre-solution activity directed obtaining  information being analyzed. The step does not result in any practical improvement result, it addresses a generic analytical step of mass spectrometry of a sample to gather information to be analyzed.   Limitations which are relevant to the claimed invention and that are indicative of integration into a practical application might include an improvement to the functioning of a computer, or to any other technology or technical field.  In the instant case, mass spectrometry of a sample with protein modulator is not viewed as an improvement.  There are additional elements in the claims that  apply, rely on, or use the judicial exception.




Conclusion.
	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action

 end

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-45179047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Copies of the last three references are provided with IDSs